Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-3-2009

Aruanno v. Glazman
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2543




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Aruanno v. Glazman" (2009). 2009 Decisions. Paper 1792.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1792


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT


                               _________


                               No.07-2543

                               _________




                          JOSEPH ARUANNO,

                                              Appellant,
                                    v.

DR. LYUDMILA GLAZMAN, Dr. R. DAVID PARRISH, JOSEPH KNOWLES, DR.
   NEAL BRANDOFF, DR. ROBERT ROTH, and DR. WAYNE BLODGETT,

                                         Appellees.
                         ___________________

               Appeal from the United States District Court
                      for the District of New Jersey
                          Case No. 03-CV-03696
                   (Honorable Garrett E. Brown, Jr.)

                          __________________

                       Argued December 10, 2008


            Before: McKEE, SMITH, and ROTH, Circuit Judges.


                           Filed: March 3, 2009
Thomas E. Schorr, Esq. (ARGUED)
Smith, Stratton, Wise, Heher & Brennan, LLP
2 Research Way
Princeton, NJ 08540

       Attorney for Petitioner

Stephen D. Holtzman, Esq. (ARGUED)
Holtzman & McClain, P.C.
524 Maple Avenue, Suite 200
Linwood, NJ 08221

Thomas E. Kemble, Esq.
Deputy Attorney General of New Jersey
R. David Parrish and Joseph R.J. Hughes Justice Complex
P.O. Box 112, 25 Market Street
Trenton, NJ 08625

       Attorneys for Respondents




                                  OPINION OF THE COURT

McKee, Circuit Judge.

       Joseph Aruanno appeals the order of the district court granting summary judgment

to each group of defendants on the suit he instituted pursuant to 42 U.S.C. § 1983. The

defendants include licensed psychiatrists and members of Treatment Review Committees

in two state prisons. For the reasons that follow, we will affirm, although we do so on a

different basis than that relied on by the district court.

                                               I.

       Because we write primarily for the parties, we need not recite the facts or



                                                2
procedural background of this case except insofar as may be helpful to our discussion.

       Aruanno maintains that there was not a sufficient medical basis for Brandoff’s

initial decision to prescribe antipsychotic drugs, or for later decisions, involving the

remaining appellees, to continue or renew this line of treatment. He contends that his

sworn testimony about retaliation for persisting in litigation against the New Jersey

Department of Corrections (“NJDOC”), together with his extensive medical records and

the decisions of various treating psychiatrists, raise genuine issues of material fact that

preclude summary judgment for the defendants.

                                              II.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291 and exercise plenary

review of the district court’s award of summary judgment. Abramson v. William

Paterson Coll., 260 F.3d 265, 276 (3d Cir. 2001). We apply the same standard that the

district court should have applied. Farrell v. Planters Lifesavers Co., 206 F.3d 271, 278

(3d Cir. 2000). Summary judgment is appropriately awarded “against a party who fails to

make a showing sufficient to establish the existence of an element essential to that party’s

case and on which that party will bear the burden of proof at trial.” Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). We, of course, draw all inferences from the

underlying facts in the light most favorable to the non-moving party. Pennsylvania Coal

Ass’n v. Babbitt, 63 F.3d 231, 236 (3d Cir. 1995).

       The district court grounded its analysis in substantive due process. See Aruanno v.

Glazman, 2007 WL 1221113, at *6 (D. N.J., Apr. 20, 2007). In analyzing the significant

                                              3
liberty interest in avoiding unwanted administration of antipsychotic drugs identified in

Washington v. Harper, 494 U.S. 210, 221-22 (1990), the district court also noted the

limits of the right to refuse treatment. “[A] prison may compel a prisoner to accept

treatment when prison officials, in the exercise of professional judgment, deem it

necessary to carry out valid medical or penological objectives.” White v. Napoleon, 897
F.2d 103, 113 (3d Cir. 1990). Accordingly, the decision of a medical professional to

force medicate a prisoner is presumed valid, "unless it is shown to be such a substantial

departure from accepted professional judgment, practice or standards as to demonstrate

that the person responsible actually did not base the decision on such judgment." Id.

        The Eighth Amendment prohibits the unnecessary and wanton infliction of pain

resulting from deliberate indifference to a prisoner’s serious medical need. Estelle v.

Gamble, 429 U.S. 97, 104 (1976). To demonstrate deliberate indifference, Aruanno must

show that the appellees possessed a subjective appreciation of an excessive risk to his

safety, and nevertheless chose to disregard that risk. Farmer v. Brennan, 511 U.S. 825,

837-38 (1994). Aruanno contends that, given the absence of evidence that he would harm

himself or others, forced medication was unwarranted.

       Thus, whether we view his claim as an Eighth Amendment claim based on the

prohibition against cruel and unusual punishment, or as a substantive due process claim,

Aruanno can not survive the defendants’ motion for summary judgment absent expert

testimony that would dispute the defendants’ assertions that the treatment he received was

medically necessary. Since Aruanno’s Amended Complaint and his arguments on appeal

                                             4
mention only his Eighth Amendment claims, our analysis will be focused on that claim.

However, we would reach the same result if we viewed this as a claim for denial of

substantive due process as the district court did.

       In Boring v. Kozakiewicz, 833 F.2d 468 (3d Cir. 1987), we held that a prisoner's

Eighth Amendment claim of deliberate indifference to a serious medical need requires

expert testimony when the seriousness of injury or illness would not be apparent to a lay

person. Id. at 473-74. In Montomery v. Pinchak, 294 F.3d 492 (3d Cir. 2002), we further

highlighted the inherent challenges that arise from a litigant attempting to provide his/her

own explanation of complicated medical symptoms, consequences, and treatment

decisions. Id. at 504 (citing the differences between witness testimony about a broken leg

or a bullet wound versus the effects of heart failure and HIV medication). Medical

testimony is needed in such cases to assist the factfinder in understanding the case and

assessing the quality of medical care received.

       Aruanno’s case encompasses almost 2,000 pages of complex psychiatric

observations and the opinions of dozens of medical professionals over several years. It is

inconceivable that a layperson could evaluate this case without expert guidance. The

district court addressed that concern by authorizing the funds required for Aruanno to hire

an expert who could evaluate the medical evidence in this case. Aruanno was certainly

within his right not to use the expert that was authorized; but his failure to use any expert

leaves a fatal void in his case that can not be overcome with only his sworn statement

about threats from prison officials.

                                              5
       Moreover, the record reveals an effort on the part of his treating psychiatrists to be

responsive to his reactions to his medication where possible. On numerous occasions

since the initial September 2002 order, the dose of his prescription for Risperdal was

lowered; it was also offered without an additional antidepressant, temporarily substituted

with another drug, and eventually discontinued. The medical basis for each decision,

along with Aruanno’s physical and mental responses to the changes, were carefully

documented. While it may be theoretically possible that such judgments somehow

resulted from deliberate indifference, as Aruanno argues, there is nothing on this record to

support that claim. Indeed, the unchallenged testimony of the defendants is to the

contrary.

       Therefore, Aruanno has failed to raise a genuine issue of fact as to whether the

appellees’ decision to forcibly medicate him constituted deliberate indifference to his

medical needs.




                                             III.

       For all of the above reasons, we will affirm the order of the district court granting

summary judgment to the appellees.




                                              6